                                          Case 4:20-cv-02721-PJH Document 58 Filed 12/04/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                         Case No. 20-cv-02721-PJH
                                  8                    Plaintiff,

                                  9             v.                                       ORDER TO SHOW CAUSE
                                  10     CITY OF WALNUT CREEK, et al.,                   Re: Dkt. No. 57

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff in the above-titled matter has failed to file an amended complaint within

                                  15   the timeframe indicated by the court’s prior order. Dkt. 57. Accordingly, the court hereby

                                  16   issues an ORDER TO SHOW CAUSE why plaintiff’s claims should not be dismissed for

                                  17   failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. If

                                  18   plaintiff fails to file an amended complaint on or before December 11, 2020, the case

                                  19   shall be dismissed for failure to prosecute.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 4, 2020

                                  22                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
